Applicant’s filing amendment dated Oct. 23, 2020.
Claims 1, 2, 9, 10, 15, and 16 have been amended.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “the memory code region including a first trampoline residing at a virtual address and a second trampoline, the second trampoline being an inline trampoline that is correlated with a particular one of the one or more user processes, wherein the second trampoline resides at a physical address to which the virtual address is mapped, and contains one or more direct calls which are made in place of indirect calls; and executing the first trampoline at the virtual address to invoke the second trampoline at the physical address” as recited in independent claim 1, 9, and 15. Claims 2-8, 10-14, and 16-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/
Examiner, Art Unit 2191

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191